FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           July 30, 2019
                          _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
    UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

    v.                                                         No. 18-3132
                                                     (D.C. No. 2:16-CR-20078-JAR-1)
    MATHEW B. CLARK,                                             (D. Kan.)

         Defendant - Appellant.
                        _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before HARTZ, MORITZ, and EID, Circuit Judges.
                  _________________________________

         Defendant Mathew B. Clark pleaded guilty in the United States District Court for

the District of Kansas to five counts in an indictment against him: Count 1, possessing

five or more grams of methamphetamine with intent to distribute, see 21 U.S.C.

§ 841(a)(1), (b)(1)(B)(viii); Count 2, maintaining a residence for the purpose of storing,

distributing, and using methamphetamine, see id. § 856(a)(1), (2); Count 3, possessing

firearms in furtherance of a drug-trafficking crime, see 18 U.S.C. § 924(c); Count 4, felon

in possession of a firearm, see id. §§ 922(g)(1), 924(a)(2); and Count 5, unlawful user of

a controlled substance in possession of a firearm, see id. §§ 922(g)(3), 924(a)(2). The



*
  This order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
district court sentenced him to concurrent terms of 210 months each on Counts 1, 2, 4,

and 5, and five years on Count 3, to run consecutively to the other sentences.

       On appeal Defendant raises three arguments: (1) his within-guideline sentence

was substantively unreasonable because the sentencing guideline for methamphetamine

was unreasonable in the context of his case; (2) the district court’s findings on the

quantity and purity of the methamphetamine seized from his home violated the due-

process, notice, and jury provisions of the Fifth and Sixth Amendments; and (3) his

sentences on Counts 4 and 5 exceeded the statutory maximum. We have jurisdiction

under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

       As the government concedes, Defendant’s third challenge has merit. Under 18

U.S.C. § 924(a)(2), the maximum sentence is 10 years’ imprisonment for a violation of

18 U.S.C. § 922(g). We therefore must vacate Defendant’s sentences and remand for

resentencing. Under the sentencing-package doctrine, “after we vacate a count of

conviction that is part of a multicount indictment, a district court possesses the inherent

discretionary power to resentence a defendant on the remaining counts de novo unless we

impose specific limits on the court’s authority to resentence.” United States v. Hicks, 146

F.3d 1198, 1202 (10th Cir. 1998) (internal quotation marks omitted). Because the district

court will have the discretion to reconsider Defendant’s entire sentencing package, we

need not address the other issues Defendant raises here as they may be mooted on

remand. Our remand is without prejudice to Defendant’s post-briefing claim that he is

entitled to relief under the Supreme Court’s recent decision in Rehaif v. United States,

139 S. Ct. 2191 (2019).


                                              2
       We VACATE the district court’s sentence and REMAND for resentencing. We

DENY Defendant’s Motion for Leave to File Supplemental Brief and Motion to

Supplement Record.


                                         Entered for the Court


                                         Harris L Hartz
                                         Circuit Judge




                                        3